

	

		IV

		111th CONGRESS

		1st Session

		H. CON. RES. 52

		IN THE HOUSE OF REPRESENTATIVES

		

			February 12, 2009

			Mrs. Capps (for

			 herself, Ms. Baldwin,

			 Mr. Frank of Massachusetts,

			 Mr. Patrick J. Murphy of Pennsylvania,

			 Ms. Schakowsky,

			 Mr. Nadler of New York,

			 Ms. DeGette,

			 Ms. Velázquez,

			 Ms. Woolsey, and

			 Mrs. McCarthy of New York) submitted

			 the following concurrent resolution; which was referred to the

			 Committee on Education and

			 Labor

		

		CONCURRENT RESOLUTION

		Honoring and remembering the life of

		  Lawrence Larry King.

	

	

		Whereas Lawrence King was a 15-year-old boy from Oxnard,

			 California, who was shot by a fellow student during computer class on February

			 12, 2008, and died in the hospital two days later;

		Whereas the police classified the murder as a hate

			 crime;

		Whereas at least 179 vigils have been held in all fifty

			 States in memory of Lawrence King since his death on February 14, 2008;

		Whereas a record number of more than 18,000 students from

			 a record number of more than 6,500 middle and high schools registered as

			 participants in the 12th annual National Day of Silence, which was held in

			 memory of Lawrence King, to bring attention to anti-lesbian, gay, bisexual, and

			 transgender name-calling, bullying and harassment;

		Whereas one year after an act of hate in Oxnard,

			 California, vigils are being organized across the country in memory of Lawrence

			 King, calling for an end to violence and harassment directed at lesbian, gay,

			 bisexual, and transgender people in schools;

		Whereas more than 85 percent of lesbian, gay, bisexual,

			 and transgender students report being verbally harassed at school by their

			 peers because of their sexual orientation, and more than 66 percent because of

			 their gender expression;

		Whereas more than 40 percent of lesbian, gay, bisexual,

			 and transgender students report being physically harassed by their peers

			 because of their sexual orientation, and more than 30 percent because of their

			 gender expression;

		Whereas more than 20 percent of lesbian, gay, bisexual,

			 and transgender students report being physically assaulted by their peers at

			 school because of their sexual orientation, and nearly 15 percent because of

			 their gender expression; and

		Whereas every child should be guaranteed an education free

			 from name-calling, bullying, harassment, and discrimination regardless of his

			 or her sexual orientation, gender identity, or gender expression: Now,

			 therefore, be it

		

	

		That Congress—

			(1)honors the life and remembers and condemns

			 the murder of Lawrence King;

			(2)encourages efforts to address anti-lesbian,

			 gay, bisexual, and transgender name-calling, bullying, harassment, and

			 discrimination on school campuses;

			(3)encourages training to enable school staff

			 to identify and address anti-lesbian, gay, bisexual, and transgender

			 name-calling, bullying, harassment, and discrimination effectively and in a

			 timely manner;

			(4)encourages the implementation of

			 age-appropriate, inclusive curricula to help students understand and respect

			 difference within the school community and society as a whole; and

			(5)encourages each State, city, and local

			 education authority to adopt laws and policies to prohibit name-calling,

			 bullying, harassment, and discrimination against students, teachers, and other

			 school staff regardless of their sexual orientation, gender identity, or gender

			 expression.

			

